Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 was filed is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Steve Highlander on 08/04/2021.  

Claims 1-3, 8, 10-12, 14-18, 20, 21, 32 and 33 are allowed.

Abstract:
Replace “said polypeptides” with “the polypeptide” in line 7.
Claims:
Claim 1. (Currently amended)	A polypeptide comprising the amino acid sequence of a globular Gram-negative endolysin and the amino acid sequence of a cell wall binding domain of i) a modular Gram-negative endolysin or ii) a bacteriophage tail/baseplate protein, wherein said polypeptide comprises an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40, and has muralytic activity.

Claims 4, 7, 9 and 13. (Cancelled)

Claim 8. (Currently amended)	The polypeptide according to claim [[7]] 1, wherein the globular endolysin is selected from the group consisting of Lys68, ABgp46 and Lys394 endolysin

Claim 14. (Currently amended) 	The polypeptide according to claim 1, wherein the amino acid sequence of the globular endolysin and the amino acid sequence of the cell wall binding domain are either linked directly to each other or via an intermediate linker sequence, wherein the linker sequence does not exceed



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Briers et al. ("The high-affinity peptidoglycan binding domain of Pseudomonas phage endolysin KZ144." Biochemical and Biophysical Research Communications 383.2 (2009): 127-491, see IDS) teach a fusion protein comprising N-terminal peptidoglycan binding domain of KZ144 (aa 1-83) to lytic domain of KMV36C which tripled the enzymatic activity (see page 191, 1st para under “Discussion” and Fig. 2), the Examiner has found no teaching or suggestion in the prior art directed to a polypeptide comprising the amino acid sequence of a globular Gram-negative endolysin and the amino acid sequence of a cell wall binding domain of i) a modular Gram-negative endolysin or ii) a bacteriophage tail/baseplate protein, wherein said polypeptide comprises an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40, and has muralytic activity.  It is noted by the Examiner that the prior art does not teach or suggest specific fusion polypeptides comprising specific cell wall binding domain fused to Salmonella phage phi68 endolysin or Acinetobacter baumannii phage endolysin ABgp46, wherein said polypeptide comprises an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40, and has muralytic activity (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1656


	
	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656